


Exhibit 10.1

 

[img1.jpg]


Rimage Corporation

7725 Washington Avenue South

Minneapolis, MN 55439 USA

www.rimage.com

 

ph:  952.944.8144

fax: 952.944.7808

 

August 17, 2009

 

Mr. Samir Mittal

 

[address]

[address]

 

Dear Samir:

 

I am pleased to make a contingent offer of employment based on the successful
completion of your background screening, as we discussed. The terms of the offer
are as follows:

 

Title:

Senior Vice President and Chief Technology Officer

 

 

Reports to:

Sherman Black

 

 

Base Salary:

$215,000 on an annualized basis

 

 

Bonus Opportunity:

50% of Base Salary, pro rated to start date

 

 

Restricted Stock:

5,000 shares vesting on first anniversary of start date

 

 

Stock Options:

50,000 non-qualified option shares

 

 

Benefits Programs:

As outlined in the attached benefits summary, includes Health Plan, Dental Plan,
Paid Time-off (PTO) at the 24 day per year level, 401k with company match of
$.50 to every dollar up to 6% of employee’s salary and annual Mayo Clinic
executive health physical, per email.

 

 

Start Date:

We would like you to start September 14th

 

I have enclosed a Nondisclosure and Non-competition and Severance/Change of
Control Letter Agreement for your review, which you will be required to sign as
a condition of employment. Rimage will also require an I-9 form that will need
to be completed and turned in on your first day of work along with proof of your
employment eligibility. Employment with Rimage Corporation is on an “at-will”
basis. This offer does not constitute a contract of employment.

 

Samir, this is an exciting time at Rimage Corporation, and we believe you will
be a strong contributor to and participant in our success. We look forward to
your favorable reply and will hold this offer open through August 24, 2009.

 

  [img2.jpg] 

--------------------------------------------------------------------------------


[img1.jpg]


Rimage Corporation

7725 Washington Avenue South

Minneapolis, MN 55439 USA

www.rimage.com

 

ph:  952.944.8144

fax: 952.944.7808

 

Sincerely,

 

/s/ Sherman Black

 

Sherman Black

President and Chief Operating Officer

 

 

If you are in agreement with the above and are not a party to a non-compete or
other employment agreement that would conflict with your employment at Rimage,
please sign below and return one copy to my attention.

 

 

 

 

/s/ Samir Mittal

08-20-09

 

Name: Samir Mittal

Date:

 

 

 







  [img2.jpg] 

--------------------------------------------------------------------------------